Opinion by
Johnson, J.
At the trial it was agreed that all of the customs regulations, with the exception of the affidavit of short shipment, were complied with. The evidence established that there was a shortage of 10 bags of alfalfa seed amounting to 1,528 pounds. On the record presented and following United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), the collector was directed to reliquidate the entry and refund all duties taken upon the 10 bags of alfalfa seed reported by the discharging inspector as short of permit. The protest was sustained to this extent.